Title: To John Adams from Christian Lotter, 4 October 1785
From: Lotter, Christian
To: Adams, John


          
            May it please Your Excellency!
            Hage. October 4th: 1785
          
          Seeing that the whole of mine endeavours either by Your Excely: or by those Gentlemen of Amsterdam, to Stay in the hotel, only for the time proper for removing, are of non effects; on the contrary Still more hurried and pushed on to depart as Speedy as hardly possible.—
          With the greatest regreat I have read a paragraph in a favour from Messrs: van Staphorst of the 1th: of this month; which drew me into a dulfull Consideration; viz: that in case Your Excellency had absolutely desired to let You remain in the hotel, until the arrival of his Successor, it would have been very unneccessary to trouble us with it, So that the anchor of my hope is fairly lost.
          The first courting my mind and cherishing my then pleasing Ideas of a firm Standing in the hotel, was a letter from Your Excely: of the 29 of Maÿ in which letter Your Excely: was graciously pleased to mention, that I Shall continue to live in the hotel, and take Care of it. &. &. and in my Joys Shewed the Same to my good and generous patron Mr: Maclaine and others of my welwishers, who took as much part of joy and Satisfaction in Your Excelys: Kind and generous dispositions and condescendings, as they now regreat my being So very ill treated by Messrs: Willinks and van Staphorsts, which treatments can only Serve to Such a person, who by unlawful means, might have incurred Your Excelys: displeasure upon him.—
          Some weeks ago, I have taken the Liberty to apply to Your Excely: in behalf of a quarter of a year’s Salary from the 8th: of June. h: a: to the 8th: of last month, with 10 Guilders for the removing of my goods and a compensation for housrent till Maÿ next, but of which Your Excely: has not yet been pleased to give any declaration upon it, I hope Your Excely: will be generously pleased to grant and consent to my request, and empower me with a written consent for the Same to Messrs: Willinks & Comp: to receive it, from them, Since I think my request to be just, having only received my bare Salary, altho my engagements were for board and wages, and to remove to and fro too expensive for me, without mentioning the inconveniences and Spoiling of my goods; Your Excely: may be perfectly persuaded that my present petition is just and due, otherwise I would Scorn to mention it.
          I farther take the Liberty to assure Your Excellency that my first entering into Your Service, until this present day, was mixed with nothing but troubles and chagrins; Surrounded by deceitful Servants within, and Spiteful and wicked persons from without, constantly endeavouring to draw Stones in my way to fall, or nets to catch me in, which very often I have found out in time, because they Saw that my purpose was to Serve honestly. I most humbly beg to be remembered to Madame and Miss Adams and am with the  most dutiful respect / Your Excellency’s / most devoted and most humble / Servant
          
            C: Lotter.
          
        